Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J., at trial; Firetog, J., at sentencing), rendered September 25, 2003, convicting him of sexual abuse in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the credible evidence (see CPL 470.15 [5]; People v Bleakley, 69 NY2d 490 [1987]).
The defendant’s remaining contentions are unpreserved for appellate review and/or are regarding the same issues considered on a prior appeal by the People where this Court reversed an order of the Supreme Court, Kings County, which granted his motion to dismiss the indictment (see People v Rahmen, 302 AD2d 408 [2003]). H. Miller, J.P., Goldstein, Luciano and Covello, JJ., concur.